Citation Nr: 1123465	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a throat condition. 

2.  Entitlement to service connection for a nose condition. 

3.  Entitlement to service connection for a stomach condition. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a teeth condition. 

6.  Entitlement to service connection for hypertension secondary to a stomach condition.   


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of service connection.

Initially, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The record reflects that the RO requested the Veteran's outpatient treatment records from the San Juan VAMC.  The San Juan VAMC responded saying that there was no evidence of treatment for the Veteran from 1964 to 1965.  Additionally, they reported that the Veteran began treatment at the San Juan Medical Center in 1982.  However, the VA claims file only contains VA treatment records from August 2007 through March 2010.  Therefore, it appears that VA outpatient treatment records are missing from the claims file.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Furthermore, while the claims file contains the Veteran's entrance and separation examinations, it appears that a complete copy of the Veteran's service treatment records are missing.  The Veteran reported that he was treated in service for his conditions during basic training in Kentucky, and while in the USAREUR in France.  While the RO sent a request for the Veteran's medical records to the NPRC, the response only stated that no dental records were found.  However, the RO did not make a formal finding on the unavailability of the Veteran's service treatment records.  As such, further efforts to obtain a complete copy of the Veteran's service treatment records should be undertaken before the Board renders a decision in this case.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any available outstanding VA treatment records from 1982 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. Contact the National Personnel Records Center, and/or any other appropriate agency, and request copies of the Veteran's complete service treatment records, to include records from the Veteran's basic training in Kentucky and the USAREUR in France.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3. When the development requested has been completed, review the evidence and conduct any additional development which logically flows from it.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


